March 11, 2011


Mr. O. Glenn Weaver
The Law Firm of Glenn Weaver & Assoc.
2020 West Northwest Hwy Suite 116
Grapevine, TX 76051


Sheriff Benny Parkey
Denton County Sheriff's Office
127 North Woodrow Lane
Denton, TX 76205-6397


Honorable Margaret Barnes
367th Judicial District Court
1450 E. McKinney St. 3rd Floor
Denton, TX 76209-4524
Mr. R. William Wood
Wood Thacker & Weatherly PC
400 West Oak Suite 310
Denton, TX 76201


Honorable Jonathan M. Bailey
431st District Court
1450 East McKinney Street
Denton, TX 76209-4524

RE:   Case Number:  11-0177
      Court of Appeals Number:  02-11-00088-CV
      Trial Court Number:  2009-50319-367

Style:      IN RE  DONALD W. DAVIS

Dear Counsel:

      Relator's petition for writ of habeas corpus filed on March 11,  2011,
having been duly considered in chambers, The Supreme Court of Texas  ordered
relator be released, conditioned upon $250.00 bond and issued  the  enclosed
order. The petition for writ of habeas corpus remains  pending  before  this
Court.
      The Supreme Court of Texas requests that the real  party  in  interest
file a response to the petition for writ of  habeas  corpus  in  the  above-
referenced case.  The response is due to be filed in this  office  no  later
than 3:00 p.m., March 28, 2011.  PLEASE NOTE Tex. R. App.  P.  9.2(b),  does
not apply.  There is no filing fee associated with this requested response.
      NOTE:  Effective February 15, 2010, attorneys must  e-mail  electronic
copies of petitions,  responses,  replies,  briefs  on  the  merits,  amicus
briefs,  post-submission  briefs,  motions  for  rehearing,  and   emergency
motions to the Clerk of the Court on the same day that the paper copies  are
filed.     The     electronic     copies     must     be     e-mailed     to
scebriefs@courts.state.tx.us.  For  more  details,  see  the  Court's  Order
Requiring  Electronic  Documents  in  the  Supreme   Court   of   Texas   at
http://www.supreme.courts.state.tx.us/miscdocket/10/10906500.PDF.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk



|cc:|Ms. Sherri       |
|   |Adelstein        |
|   |Ms. Debra Spisak |